Citation Nr: 1112945	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-38 519	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 60 percent for spondylolisthesis with spondylosis, L5-S1. 

2. Entitlement to service connection for a left hand condition, to include as secondary to spondylolisthesis with spondylosis, L5-S1. 

3. Entitlement to service connection for a right ankle condition, to include as secondary to spondylolisthesis with spondylosis, L5-S1.

4.  Entitlement to service connection for a right hip condition, to include as secondary to spondylolisthesis with spondylosis, L5-S1. 

5. Entitlement to service connection for a left hip condition, to include as secondary to spondylolisthesis with spondylosis, L5-S1. 

6. Entitlement to service connection for a right shoulder condition, to include as secondary to spondylolisthesis with spondylosis, L5-S1. 

7. Entitlement to service connection for a left shoulder condition, to include as secondary to spondylolisthesis with spondylosis, L5-S1. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1967.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

On February 11, 2011, prior to the promulgation of a decision in the appeal,         the Board received notification from the Veteran through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010). An appeal may be withdrawn as to any or all issues involved in the appeal         at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly,          the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


